Citation Nr: 1330951	
Decision Date: 09/26/13    Archive Date: 09/30/13

DOCKET NO.  09-26 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for left knee osteoarthritis, status post partial meniscectomy, with limitation of motion, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for left knee osteoarthritis, status post partial meniscectomy, with instability, currently rated as 10 percent disabling.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1987 to August 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

A review of the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The  issue of service connection for depression has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board observes that the Veteran has been awarded disability benefits by the Social Security Administration (SSA).  An October 2009 notice letter indicated that SSA found the Veteran disabled as of October 21, 2007.  The Board notes that the claims file contains the records this federal agency used to make a determination concerning a closed period of disability from October 1, 2003 to December 1, 2004.  However, records concerning the more recent grant of SSA benefits have not been associated with the claims file.  

VA has a duty to obtain relevant Social Security Administration (SSA) records when it has actual notice that the Veteran is receiving SSA benefits. See Golz v. Shinseki, 530 F.3d 1317 (Fed. Cir. 2010).  Given, the likelihood that the records held by SSA might contain those pertinent to the disabilities at issue in this appeal, the Board finds that a remand to obtain such records is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration (SSA) and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.  

2.  Then, the AOJ should readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


